On Motion for Rehearing.
In his motion for rehearing, appellee calls our attention to the fact that appellant has no point that there is no evidence. Appellee urges that there is some evidence, however unsatisfactory it may be. It is urged that the power of the Court of Civil Appeals in such an instance extends only to a remand rather than a rendition of judgment.
We are now of the opinion that because the judgment is against the great weight and preponderance of the evidence it should be reversed and remanded. Fuller v. Burran, 151 Tex. 335, 250 S.W.2d 587; Miller v. Fleming, 149 Tex. 368, 233 S.W.2d 571; Childre v. Casstevens, 148 Tex. 297, 224 S.W.2d 461; Elliff v. Texon Drilling Co., 146 Tex. 575, 210 S.W.2d 558, 4 A.L.R.2d 191; Perry v. City of Gainesville, Tex.Civ.App., 267 S.W.2d 270.
The judgment of the trial court is reversed and the cause remanded. The motion for rehearing is otherwise overruled.